Case 1:19-cr-00340-LTS Document 40

Hughes
Hubbard
& Reed |

Filed 05/29/20 Page 1of1

Hughes Hubbard & Reed LLP
One Battery Park Plaza

New York, New York 10004-1482
Office: +1 (212) 837-6000

Fax: +1 (212) 422-4726

hugheshubbard.com

Edward |.M. Little

Senior Counsel

Direct Dial: +1 (212) 837-6400
Direct Fax: +1 (212) 299-6400
edward little(@hugheshubbard.com

May 29, 2020

VIA ECF

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States vy. Renwick Haddow, 1-19-cr-00340
Dear Judge Swain:
We are writing to update the Court on the bail conditions for our client Renwick Haddow.

As explained below, we are requesting an additional two weeks to complete the necessary
paperwork to finalize the filing of liens or “charges” under UK and Australian law on the homes
of Mr. Haddow’s parents who reside in those jurisdictions in order to secure his bail. Mr. Bell,
the AUSA in charge of the case has kindly agreed to this necessary extension.

I have learned that while it will be possible to file liens for US bail purposes, it is not the
usual procedure to secure bail in the UK and Australia so the parents have had to secure advice
from solicitors there to prepare the necessary paperwork. In addition, Mr. Haddow’s mother,
Kathy Haddow, has had to make the necessary arrangements long distance for the filing of the
lien in Australia, where Mr. Haddow’s father, Ian Haddow., lives because he is elderly and not
able to do this on his own, thus requiring correspondence back and forth with the solicitor
retained in Australia. The arrangements are almost completed but we need an additional two
weeks to coordinate the actual filing of the liens with the “Land Registries” there, and
respectfully request the Court’s approval of this extension.

I thank the Court in advance for consideration of this request.
Respectfully submitted,

/s/ Edward J.M. Little
Edward J.M. Little

ce: Martin Bell. Esq.

96947185_1
